Citation Nr: 1134253	
Decision Date: 09/13/11    Archive Date: 09/22/11

DOCKET NO.  04-37 179	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Chicago, Illinois


THE ISSUES

1.  Entitlement to service connection for residuals of a right hand/wrist/finger injury, other than old fracture of the right fourth and fifth metacarpal bones.

2.  Entitlement to an initial compensable evaluation for old fracture of the right fourth metacarpal bone.

3.  Entitlement to an initial compensable evaluation for old fracture of the right fifth metacarpal bone.


REPRESENTATION

Appellant represented by:	Military Order of the Purple Heart of the U.S.A.


ATTORNEY FOR THE BOARD

W. Yates, Counsel

INTRODUCTION

The Veteran served on active duty from December 1962 to January 1967.  This matter comes before the Board of Veterans' Appeals (Board) on appeal from a December 2003 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Chicago, Illinois.

The issues of entitlement to initial compensable evaluations for old fractures of the right fourth and right fifth metacarpal bones are remanded to the RO via the Appeals Management Center in Washington, DC.


FINDING OF FACT

The evidence does not show current residuals of a right hand/wrist/finger injury, other than the service-connected old fractures of the right fourth and fifth metacarpal bones.


CONCLUSION OF LAW

Residuals of a right hand/wrist/finger injury, other than old fractures of the right fourth and fifth metacarpal bones, were not incurred in or aggravated by active military service.  38 U.S.C.A. §§ 1110, 1131, 5103A, 5107 (West 2002); 38 C.F.R. § 3.303 (2010).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

With respect to the Veteran's claim herein, VA has met all statutory and regulatory notice and duty to assist provisions.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2010); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2010).  

Proper notice from VA must inform the claimant of any information and medical or lay evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide.  Quartuccio v. Principi, 16 Vet. App. 183 (2002).  This notice must be provided prior to an initial unfavorable decision on a claim by the RO.  Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); Pelegrini v. Principi, 18 Vet. App. 112 (2004).  

In addition, the notice requirements apply to all five elements of a service connection claim, including: (1) Veteran status; (2) existence of a disability; (3) a connection between the Veteran's service and the disability; (4) degree of disability; and (5) effective date of the disability.  See Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  Further, this notice must include information that a disability rating and an effective date for the award of benefits will be assigned if service connection is awarded.  Id. at 486.  

The RO's July 2003, March 2006, and December 2007 letters to the Veteran advised him of the foregoing elements of the notice requirements.  See Quartuccio v. Principi, 16 Vet. App. 183, 187 (2002); see also Bernard v. Brown, 4 Vet. App. 384, 394 (1993); Prickett v. Nicholson, 20 Vet. App. 370, 376 (2006).  Specifically, the RO's letter informed the Veteran of what evidence was required to substantiate his claim for service connection.  It also notified the Veteran of his and VA's respective duties for obtaining evidence, and the Veteran was asked to submit evidence or information in his possession to the RO.  With respect to the Dingess requirements, the RO's March 2006 and December 2007 letters provided the Veteran with notice of what type of information and evidence was needed to establish disability ratings, as well as notice of the type of evidence necessary to establish an effective date.  Accordingly, the RO's letters effectively satisfied VA's notice requirements relating to the issue on appeal.  Further, the purpose behind the notice requirement has been satisfied because the Veteran has been afforded a meaningful opportunity to participate effectively in the processing of his claim, including the opportunity to present pertinent evidence.    

The duty to assist the Veteran has also been satisfied in this case.  The RO has obtained the Veteran's available service treatment records, as well as his identified VA and private medical treatment records.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  The RO also provided the Veteran with an examination of the hand, thumb, and fingers in May 2010.  The VA examiner had reviewed the Veteran's claims file, discussed the Veteran's medical history with the Veteran, conducted a physical examination of the Veteran, and provided a rationale for the opinions provided.  Accordingly, the Board concludes that the VA examination obtained in this case is adequate for evaluation purposes.  See Barr v. Nicholson, 21 Vet. App. 303, 312 (2007) (holding that when VA undertakes to provide a VA examination or obtain a VA opinion, it must ensure that the examination or opinion is adequate).  Finally, there is no indication in the record that additional evidence relevant to the issue being decided herein is available and not part of the record.  See Pelegrini v. Principi, 18 Vet. App. 112 (2004).  

In November 2009 and March 2010, the Board remanded this matter to the RO with instructions to attempt to obtain additional treatment records and to schedule the Veteran for a VA examination to address the existence of any residuals of a right wrist/hand/finger injury.  Specifically, the November 2009 Board remand directed the RO to attempt to obtain treatment records from Fort Campbell, Kentucky and the U.S. Army Health Clinic in Bramburg, Germany.  Although the RO was unable to obtain these treatment records, it has taken all reasonable steps available to do so.  Negative responses were obtained from these facilities, dated in December 2007 and September 2008; memorandums as to the unavailability of these records have been added to the claims file; and the Veteran has been notified of the unavailability of these records.  Moreover, as noted above, the Veteran was provided with an adequate VA examination of the hand, thumb, and fingers in May 2010.  Accordingly, the RO has complied with the Board's prior remands herein.  See also Dyment v. West, 13 Vet. App. 141 (1999) (noting that a remand is not required under Stegall v. West, 11 Vet. App. 268 (1998) where the Board's remand instructions were substantially complied with), aff'd, Dyment v. Principi, 287 F.3d 1377 (2002).  

As there is no indication that any failure on the part of VA to provide additional notice or assistance reasonably affects the outcome of this case, the Board finds that any such failure is harmless.  See Mayfield v. Nicholson, 20 Vet. App. 537 (2006); see also Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  

Although the Board has an obligation to provide reasons and bases supporting this decision, there is no need to discuss, in detail, all of the evidence submitted by the Veteran or on his behalf.  See Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000) (finding that the Board must review the entire record, but does not have to discuss each piece of evidence).  The analysis herein focuses on the most salient and relevant evidence and on what this evidence shows, or fails to show, on the claim.  See Timberlake v. Gober, 14 Vet. App. 122 (2000) (holding that the law requires only that the Board address its reasons for rejecting evidence favorable to the Veteran).

Service connection may be granted for a disability resulting from disease or injury incurred in or aggravated by active military service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303.  Service connection may also be granted for any disease initially diagnosed after service, when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 U.S.C.A. § 1113(b) (West 2002); 38 C.F.R. § 3.303(d); Cosman v. Principi, 3 Vet. App. 503, 505 (1992).

To prevail on the issue of service connection, there must be medical evidence of a current disability.  See Degmetich v. Brown, 104 F.3d 1328 (Fed. Cir. 1997) (finding that a "current disability" means a disability shown by competent medical evidence to exist at the time of the award of service connection); McClain v. Nicholson, 21 Vet. App. 319 (2007) (holding that a current disability exists if the diagnosed disability is present at the time the claim is filed or during the pendency of the claim, even if the disability resolves prior to adjudication); Brammer v. Derwinski, 3 Vet. App. 223 (1992) (noting that in the absence of proof of a present disability, there can be no valid claim for service connection as Congress has specifically limited entitlement to service connection to cases where such incidents have resulted in a disability).  

In June 2003, the Veteran filed his present claim seeking service connection for residuals of a right hand/wrist/finger injury.  During the course of this appeal, the RO has granted service connection for old fractures to the right fourth and right fifth metacarpal bones.  Accordingly, the Board is addressing the issue of entitlement to service connection for residuals of a right hand/wrist/finger injury, other than the service-connected old fractures of the right fourth and right fifth metacarpal bones.

Historically, the Veteran served on active duty in the Army from December 1962 to January 1967.  A January 1964 x-ray examination of the right hand noted a clinical history of tenderness and swelling of the 5th metacarpal.  X-ray examination of the right hand revealed a nondisplaced oblique fracture involving the shaft of the right fifth metacarpal bone.  The Veteran's September 1966 separation examination noted that his upper extremities were normal.  

After a longitudinal review of the Veteran's claims file, the Board finds no evidence of any current findings of residuals of a right hand/wrist/finger injury, other than the Veteran's currently service-connected old fracture of the right fourth and fifth metacarpal bones.  A May 2010 VA examination of the hand, thumb, and fingers noted that the VA examiner had reviewed the Veteran's claims file.  The physical examination revealed normal functions of the hand in pushing, pulling, twisting, and picking up small objects.  Range of motion testing in the right wrist was normal, and the Veteran had no complaints regarding the strength of his grip.  The report of this examination concluded with diagnoses of old fractures of the right fourth and fifth metacarpal bones.  An addendum to this examination noted the VA examiner's opinion that this condition was related to the Veteran's inservice injury to his right hand in January 1964.  Although additional treatment records relating to the Veteran's right upper extremity are included in the claims file, there are no findings attributed to any residuals of a right hand/wrist/finger injury, other than the Veteran's currently service-connected old fractures of the right fourth and right fifth metacarpal bones.  Without a current showing of residuals of a right hand/wrist/finger injury, other than the Veteran's currently service-connected old fracture of the right fourth and fifth metacarpal bones, service connection is not warranted for this condition.  See Clemons v. Shinseki, 23 Vet. App. 1 (2009); see also McClain v. Nicholson, 21 Vet. App. 319.  

In reaching this conclusion, the Board fully accepts the Veteran's contentions that he injured his right hand during his military service.  The Veteran can attest to factual matters of which he had first-hand knowledge, e.g., upper extremity pain or weakness, and reporting to sick call.  See Washington v. Nicholson, 19 Vet. App. 362, 368 (2005).  Moreover, as noted above, a January 1964 x-ray examination of the right hand revealed a nondisplaced oblique fracture involving the shaft of the fifth metacarpal bone.  

However, while the Veteran's statements are competent evidence to report his inservice injury to the right hand, these statements are not competent evidence to establish a diagnosis of current residuals of a right hand/wrist/finger injury, separate from the Veteran's currently service-connected old fractures of the right fourth and right fifth metacarpal bones.  Espiritu v. Derwinski, 2 Vet. App. 492, 494-95 (1992).  The Veteran as a lay person has not been shown to be capable of making medical conclusions, thus, his statements regarding diagnosis and causation are not competent.  Id.  Competent medical evidence means evidence provided by a person who is qualified through education, training or experience to offer medical diagnoses, statements or opinions.  See Duenas v. Principi, 18 Vet. App. 512, 520 (2004).  A lay person is generally not capable of opining on matters requiring medical knowledge.  Routen v. Brown, 10 Vet. App. 183, 186 (1997); see also Bostain v. West, 11 Vet. App. 124, 127 (1998).  

While the Veteran is competent to report what comes to him through his senses, he does not have medical expertise and his statements are not a competent medical opinion on a matter so complex as the diagnosis of any current residuals of a right hand/wrist/finger injury, other than the Veteran's currently service-connected old fracture of the right fourth and fifth metacarpal bones.  See Layno v. Brown, 6 Vet. App. 465 (1994); see also Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007); Buchanan v. Nicholson, 451 F.3d 1331 (Fed. Cir. 2006).  

Accordingly, service connection for residuals of a right hand/wrist/finger injury, other than the Veteran's currently service-connected old fracture of the right fourth and fifth metacarpal bones, is not warranted, as the competent, probative, and credible evidence does not show any current condition.  In reaching this decision, the Board considered the doctrine of reasonable doubt; however, as the preponderance of the evidence is against the Veteran's claim for service connection for residuals of a right hand/wrist/finger injury, other than the Veteran's currently service-connected old fracture of the right fourth and fifth metacarpal bones, the doctrine is not for application.  Gilbert v. Derwinski, 1 Vet. App. 49 (1990).


ORDER

Service connection for residuals of a right hand/wrist/finger injury, other than old fracture of the right fourth and fifth metacarpal bones, is denied.


REMAND

In March 2011, the RO issued a rating decision which granted service connection and a noncompensable rating was assigned for an old fracture of the right fifth metacarpal bone, effective June 20, 2003.

In May 2011, the RO issued a rating decision which granted service connection and a noncompensable rating was assigned for an old fracture of the right fourth metacarpal bone, effective June 20, 2003.

In June 2011, the Veteran filed a notice of disagreement concerning the initial evaluations assigned to his service-connected old fractures to the right fourth and right fifth metacarpal bones.  The RO has not yet issued a statement of the case addressing these issues.  Consequently, the Board must remand these issues for the RO to issue a statement of the case and to give the Veteran an opportunity to perfect an appeal of each such issue by submitting a timely substantive appeal.  Manlicon v. West, 12 Vet. App. 238 (1999).  

Accordingly, the case is remanded for the following action:

The RO must issue a statement of the case and notification of the Veteran's appellate rights on the issues entitlement to an initial compensable evaluation for old fracture of the right fourth metacarpal bone; and entitlement to an initial compensable evaluation for old fracture of the right fifth metacarpal bone.  See 38 C.F.R. §§ 19.29, 19.30 (2010).  The Veteran is reminded that to vest jurisdiction over these issues with the Board, a timely substantive appeal must be filed.  38 C.F.R. § 20.202 (2010).  If the Veteran perfects the appeal of either or both of these issues, it must be returned to the Board for appellate review.

No action is required by the Veteran until he receives further notice; however, he may present additional evidence or argument while the case is in remand status at the RO.  Kutscherousky v. West, 12 Vet. App. 369 (1999).



______________________________________________
JOY A. MCDONALD
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


